DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a setting unit for setting a transmission period and a delay time of a beacon signal to be transmitted, a data generation unit for generating a beacon signal in a data format including the transmission period and the delay time stored in a payload, a transmitting unit for transmitting the beacon signal at an event time obtained by adding the delay time to the transmission period set by the setting unit when the transmitter transmitted the previous time, a receiving unit for receiving the beacon signal and a timing determination unit for determining a reception timing based on the event timing” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-11 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20150133054, hereinafter “Chen”).
Regarding claim 1, Chen discloses, 
 	A timing synchronization method (FIG. 3 is an example embodiment of a flow diagram of a method, from the point of view of advertiser device and  FIG. 4 is an example embodiment of a flow diagram of a method, from the point of view of the initiator/scanner device), comprising: 
 	“setting a transmission period (advInterval 144) and a delay time  (a random-length advDelay 145) of a beacon signal (Step 352: creating, at an apparatus, operating parameters for a wireless data channel connection and descriptive information regarding a time interval available to the apparatus for transmission of advertising channel messages, [0146]. The interval, Ta, of each Advertising Event, is composed of a fixed-length advInterval 144 and a random-length advDelay 145. In an Advertising Event, the advertising device 100A sends advertising Packet Data Units (PDUs) 140 in broadcasting channel 37, 38 and 39, respectively, in accordance with an example embodiment of the invention, [0119, Figs. 3-4) to be transmitted by a transmitter (i.e., advertiser device 100A; Fig. 2)”; 
“generating and transmitting, by the transmitter, a beacon signal in a data format including the transmission period and the delay time (Step 354: transmitting, by the apparatus, one or more wireless advertising channel messages indicating presence of the wireless data channel connection, the operating parameters associated with the wireless data channel connection, and the descriptive information regarding the time interval available to the apparatus for transmission of advertising channel messages, [0147], [0119], Figs. 3-4)”; 
“receiving, by a receiver (initiator/scanner device 100E), the beacon signal (Step 452: receiving, by an apparatus, one or more wireless advertising channel messages that include descriptive information regarding a time interval available to the sender for transmission of advertising channel messages [0150], [0119], Figs. 3-4)”; 
“acquiring, by the receiver, the transmission period and the delay time included in the received beacon signal (Step 454: computing a total time interval consumed by the sender in previous transmissions of the advertising channel messages, based on the received descriptive information regarding the time interval available to the sender for transmission of advertising channel messages, [0151]-[0152], [0119], Figs. 3-4)”; 
“determining, by the receiver, a reception timing of a next beacon signal to be transmitted by the transmitter based on an event time obtained by adding the delay time to the transmission period acquired by the receiver (Step 456: adjusting, by the apparatus, an amount of time for receiving advertising channel messages, based on the computed total time interval consumed by the sender in previous transmissions of the advertising channel messages, [0151]-[0152], [0119], Figs. 3-4)”; and 
“generating and transmitting, by the transmitter, the next beacon signal a concurrent to the event time (Step 356: transmitting, by the apparatus, information on the wireless data channel connection according to the operating parameters, [0151]-[0152], [0119], Figs. 3-4).”
Regarding claim 2, Chen discloses, 
The timing synchronization method  comprising: 
“changing the delay time by the transmitter (The interval, Ta, of each Advertising Event, is composed of a fixed-length advInterval 144 and a random-length advDelay 145……the advDelay is a pseudo-random value within a range of 0 ms to 10 ms generated by the Link Layer for each advertising event)”; 
“transmitting, by the transmitter, the beacon signal including the delay time after changing (Step 356: transmitting, by the apparatus, information on the wireless data channel connection according to the operating parameters, [0151]-[0152], [0119], Figs. 1B, 3-4)”; and 
“receiving the beacon signal, and determining, by the receiver, a reception timing based on the event time according to the delay time that has been changed (Step 454: computing a total time interval consumed by the sender in previous transmissions of the advertising channel messages, based on the received descriptive information regarding the time interval available to the sender for transmission of advertising channel messages, [0151]-[0152], [0119], Figs. 3-4)”.
Regarding claim 8, Chen discloses, 
“The timing synchronization method  further comprising, wherein the  generating, by the transmitter, a beacon signal in a data format including the transmission period and the delay time stored in a payload when generating a beacon signal (The interval, Ta, of each Advertising Event, is composed of a fixed-length advInterval 144 and a random-length advDelay 145. In an Advertising Event, the advertising device 100A sends advertising Packet Data Units (PDUs) 140 in broadcasting channel 37, 38 and 39, respectively, [0119]).”
Regarding claim 9, Chen discloses, 
“wherein the determining further comprises determining, by the receiver, a scan window width based on information about received data by the receiver (FIG. 1C is an example embodiment of a timing chart for scanning by an initiator/scanner device 100E to discover advertising messages 140, wherein the initiator/scanner device 100E repeats scanning during a scanInterval 148, each of which contains a scanWindow 149, [0120])”.
Regarding claim 10, Chen discloses, 
A transmission and reception system comprising a transmitter and a receiver (FIG. 2 is an example embodiment of the internal architecture of the Bluetooth LE advertiser device and the Bluetooth LE initiator/scanner device),
wherein the transmitter  (i.e., advertiser device 100A; Fig. 2) comprises 
“a setting unit for setting a transmission period (advInterval 144) and a delay time  (a random-length advDelay 145) of a beacon signal to be transmitted (Step 352: creating, at an apparatus, operating parameters for a wireless data channel connection and descriptive information regarding a time interval available to the apparatus for transmission of advertising channel messages, [0146]. The interval, Ta, of each Advertising Event, is composed of a fixed-length advInterval 144 and a random-length advDelay 145. In an Advertising Event, the advertising device 100A sends advertising Packet Data Units (PDUs) 140 in broadcasting channel 37, 38 and 39, respectively, in accordance with an example embodiment of the invention, [0119, Figs. 3-4)”; 
“a data generation unit for generating a beacon signal in a data format including the transmission period and the delay time stored in a payload (Step 354: transmitting, by the apparatus, one or more wireless advertising channel messages indicating presence of the wireless data channel connection, the operating parameters associated with the wireless data channel connection, and the descriptive information regarding the time interval available to the apparatus for transmission of advertising channel messages, [0147], [0119], Figs. 3-4)”; and 
“a transmitting unit for transmitting the beacon signal  concurrent to an event time obtained by adding the delay time to the transmission period set by the setting unit when the transmitter transmitted the previous time (Step 354: transmitting, by the apparatus, one or more wireless advertising channel messages indicating presence of the wireless data channel connection, the operating parameters associated with the wireless data channel connection, and the descriptive information regarding the time interval available to the apparatus for transmission of advertising channel messages, [0147], [0119], Figs. 3-4)”; 
the receiver comprises 
“a receiving unit for receiving the beacon signal (Step 452: receiving, by an apparatus, one or more wireless advertising channel messages that include descriptive information regarding a time interval available to the sender for transmission of advertising channel messages [0150], [0119], Figs. 3-4)”; and 
“a timing determination unit for acquiring the transmission period and the delay time stored in a payload included in the received beacon signal and determining a reception timing based on the event time (Step 454: computing a total time interval consumed by the sender in previous transmissions of the advertising channel messages, based on the received descriptive information regarding the time interval available to the sender for transmission of advertising channel messages, [0151]-[0152], [0119], Figs. 3-4).”
Regarding claim 11, Chen discloses, 
The transmission and reception system comprising
“the transmitter is configured to change the delay time by the transmitter (The interval, Ta, of each Advertising Event, is composed of a fixed-length advInterval 144 and a random-length advDelay 145……the advDelay is a pseudo-random value within a range of 0 ms to 10 ms generated by the Link Layer for each advertising event)” and transmit the beacon signal including the delay time after changing (Step 356: transmitting, by the apparatus, information on the wireless data channel connection according to the operating parameters, [0151]-[0152], [0119], Figs. 1B, 3-4)”; and 
“the receiver is configured to receive the beacon signal, and determine the reception timing based on the event time according to the delay time that has been changed (Step 454: computing a total time interval consumed by the sender in previous transmissions of the advertising channel messages, based on the received descriptive information regarding the time interval available to the sender for transmission of advertising channel messages, [0151]-[0152], [0119], Figs. 3-4)”.
Regarding claim 18, Chen discloses, 
“The transmission and reception system wherein the timing determination unit is further configured to determine a scan window width based on information about received data (FIG. 1C is an example embodiment of a timing chart for scanning by an initiator/scanner device 100E to discover advertising messages 140, wherein the initiator/scanner device 100E repeats scanning during a scanInterval 148, each of which contains a scanWindow 149, [0120])”.
Regarding claim 19, Chen discloses, 
A non-transitory computer-readable storage medium having recorded thereon a program that causes a computer to perform a timing synchronization method (The program code for instructing the apparatus to perform its various operations may be stored in computer readable media, for example magnetic disks, CD ROMS, or flash memory devices. The program code may be downloaded from such computer readable media to be stored for example in the RAM 262 or programmable ROM 264 of the first Bluetooth LE advertiser device and the second Bluetooth LE initiator/scanner device for execution of the program code for example by the CPUs 260 and/or 261, [0142]), comprising: 
“setting a transmission period (advInterval 144) and a delay time  (a random-length advDelay 145) of a beacon signal (Step 352: creating, at an apparatus, operating parameters for a wireless data channel connection and descriptive information regarding a time interval available to the apparatus for transmission of advertising channel messages, [0146]. The interval, Ta, of each Advertising Event, is composed of a fixed-length advInterval 144 and a random-length advDelay 145. In an Advertising Event, the advertising device 100A sends advertising Packet Data Units (PDUs) 140 in broadcasting channel 37, 38 and 39, respectively, in accordance with an example embodiment of the invention, [0119, Figs. 3-4) to be transmitted by a transmitter (i.e., advertiser device 100A; Fig. 2)”; 
“generating , by the transmitter, a beacon signal in  a payload including the transmission period and the delay time (Step 354: transmitting, by the apparatus, one or more wireless advertising channel messages indicating presence of the wireless data channel connection, the operating parameters associated with the wireless data channel connection, and the descriptive information regarding the time interval available to the apparatus for transmission of advertising channel messages, [0147], [0119], Figs. 3-4)”;  
“transmitting, by the transmitter, the beacon signal to a receiver, such that a reception timing of a next beacon signal to be transmitted by the transmitter is determined based on an event time obtained by adding the delay time to the transmission period (Step 352: creating, at an apparatus, operating parameters for a wireless data channel connection and descriptive information regarding a time interval available to the apparatus for transmission of advertising channel messages, [0146]. The interval, Ta, of each Advertising Event, is composed of a fixed-length advInterval 144 and a random-length advDelay 145. In an Advertising Event, the advertising device 100A sends advertising Packet Data Units (PDUs) 140 in broadcasting channel 37, 38 and 39, respectively, in accordance with an example embodiment of the invention, and Step 354: transmitting, by the apparatus, one or more wireless advertising channel messages indicating presence of the wireless data channel connection, the operating parameters associated with the wireless data channel connection, and the descriptive information regarding the time interval available to the apparatus for transmission of advertising channel messages[0119, Figs. 3-4)”; and 
“generating and transmitting, by the transmitter, the next beacon signal a concurrent to the event time (Step 356: transmitting, by the apparatus, information on the wireless data channel connection according to the operating parameters, [0151]-[0152], [0119], Figs. 3-4).”
Regarding claim 20, Chen discloses, 
The non-transitory computer-readable storage medium further comprising: 
“changing the delay time by the transmitter (The interval, Ta, of each Advertising Event, is composed of a fixed-length advInterval 144 and a random-length advDelay 145……the advDelay is a pseudo-random value within a range of 0 ms to 10 ms generated by the Link Layer for each advertising event)”; 
“transmitting, by the transmitter, the beacon signal including the delay time  after the changing, such that the reception timing is determined based on the event time according to the delay time that has been changed (Step 356: transmitting, by the apparatus, information on the wireless data channel connection according to the operating parameters, [0151]-[0152], [0119], Figs. 1B, 3-4)”.
Regarding claim 21, Chen discloses, 
A non-transitory computer-readable storage medium having recorded thereon a program that causes a computer to perform a timing synchronization method (The program code for instructing the apparatus to perform its various operations may be stored in computer readable media, for example magnetic disks, CD ROMS, or flash memory devices. The program code may be downloaded from such computer readable media to be stored for example in the RAM 262 or programmable ROM 264 of the first Bluetooth LE advertiser device and the second Bluetooth LE initiator/scanner device for execution of the program code for example by the CPUs 260 and/or 261, [0142]), comprising: 
“receiving, by a receiver (initiator/scanner device 100E), a beacon signal transmitted from a transmitter (Step 452: receiving, by an apparatus, one or more wireless advertising channel messages that include descriptive information regarding a time interval available to the sender for transmission of advertising channel messages [0150], [0119], Figs. 3-4)”; 
“acquiring, by the receiver, the transmission period and the delay time included in the received beacon signal ((The interval, Ta, of each Advertising Event, is composed of a fixed-length advInterval 144 and a random-length advDelay 145. In an Advertising Event, the advertising device 100A sends advertising Packet Data Units (PDUs) 140 in broadcasting channel 37, 38 and 39, respectively, [0119]). Step 454: computing a total time interval consumed by the sender in previous transmissions of the advertising channel messages, based on the received descriptive information regarding the time interval available to the sender for transmission of advertising channel messages, [0151]-[0152], [0119], Figs. 3-4)”; 
“determining, by the receiver, a reception timing of a next beacon signal to be transmitted by the transmitter based on an event time obtained by adding the delay time to the transmission period acquired by the receiver (Step 456: adjusting, by the apparatus, an amount of time for receiving advertising channel messages, based on the computed total time interval consumed by the sender in previous transmissions of the advertising channel messages, [0151]-[0152], [0119], Figs. 3-4)”;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of Knaappila (US 10291755, hereinafter “Knaap”).
Regarding claim 3, Chen discloses everything claimed as applied above (see claim 1), further Chen discloses, “The timing synchronization method  comprising: wherein generating the beacon signal includes generating beacon signals of a plurality of channels (In an Advertising Event, the advertising device sends advertising Packet Data Units (PDUs) in broadcasting channel 37, 38 and 39, respectively, in accordance with an example embodiment of the invention, Fig. 1B and [0119]).”
However, Chen does not explicitly disclose, “the timing synchronization method comprising changing a combination of the plurality of channels and transmitting the beacon signal by the transmitter.”
In a similar field of endeavor, Knaap discloses, “the timing synchronization method comprising changing a combination of the plurality of channels and transmitting the beacon signal by the transmitter (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310 so that advertising device 100a cycles through all advertising channels, e.g., channel 37, then channel 38, then channel 39 (i.e., 37>38>39), before starting over at channel 37 and repeating the sequence again, etc. However, any other suitable default priority order may be defined for an advertising sequence 310, e.g., such as a priority order that starts with either of channel 38 or 39, and/or that proceeds in a non-ascending order (e.g., such as 39>38>37 or 38>39>37 or 37>39>38, etc, Col. 9; lines 40-Col. 10; lines 43).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Chen by specifically providing the timing synchronization method comprising changing a combination of the plurality of channels and transmitting the beacon signal by the transmitter, as taught by Knaap for the purpose of adaptively control advertising and/or scanning operations on multiple advertising channels in a wireless network environment, e.g., such as BLE mesh network environment or any other type BLE or other wireless protocol network that utilizes multiple advertising channels (Col. 2; lines 6-11).
Regarding claim 4, Chen discloses everything claimed as applied above (see claim 2), further Chen discloses, “The timing synchronization method  comprising: wherein generating the beacon signal includes generating beacon signals of a plurality of channels (In an Advertising Event, the advertising device sends advertising Packet Data Units (PDUs) in broadcasting channel 37, 38 and 39, respectively, in accordance with an example embodiment of the invention, Fig. 1B and [0119]).”
However, Chen does not explicitly disclose, “the timing synchronization method comprising changing a combination of the plurality of channels and transmitting the beacon signal by the transmitter.”
In a similar field of endeavor, Knaap discloses, “the timing synchronization method comprising changing a combination of the plurality of channels and transmitting the beacon signal by the transmitter (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310 so that advertising device 100a cycles through all advertising channels, e.g., channel 37, then channel 38, then channel 39 (i.e., 37>38>39), before starting over at channel 37 and repeating the sequence again, etc. However, any other suitable default priority order may be defined for an advertising sequence 310, e.g., such as a priority order that starts with either of channel 38 or 39, and/or that proceeds in a non-ascending order (e.g., such as 39>38>37 or 38>39>37 or 37>39>38, etc, Col. 9; lines 40-Col. 10; lines 43).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Chen by specifically providing the timing synchronization method comprising changing a combination of the plurality of channels and transmitting the beacon signal by the transmitter, as taught by Knaap for the purpose of adaptively control advertising and/or scanning operations on multiple advertising channels in a wireless network environment, e.g., such as BLE mesh network environment or any other type BLE or other wireless protocol network that utilizes multiple advertising channels (Col. 2; lines 6-11).
 	Regarding claim 5, the combination of Chen and Knapp discloses everything claimed as applied above (see claim 3), in addition Knapp discloses, “wherein generating the beacon signal  includes generating the beacon signal in the data format (Link layer of advertising device 100a may use packet transmission timing parameters to control timing of sequential advertising events 312 at determined time intervals (T_advEvent) from each other as shown in FIG. 3B e.g., using a pseudorandom number generator that implements a pseudorandom number generation algorithm, Figs 3A-4A and Col. 8; lines 40-Col. 10; lines 43) that further includes a first combination of the plurality of channels, a second combination of the plurality of channels for transmission next to the first combination, and a transmission interval of the plurality of channels (As shown in FIG. 4A, each advertising event 312 begins at the end of a corresponding T_advEvent time interval 404 that consists of two components, advInterval which is a predetermined fixed time value (e.g., integer multiple of 0.625 milliseconds in the range of 20 milliseconds to 10,485.759375 seconds), and advDelay which is a pseudorandom delay time generated by link layer 232 (e.g., from 0 milliseconds to 10 milliseconds), Col. 9; lines 61-Col. 10; lines 43)”.
Regarding claim 12, Chen discloses everything claimed as applied above (see claim 10), further Chen discloses, “ the transmitter is configured to generate beacon signals of a plurality of channels (In an Advertising Event, the advertising device sends advertising Packet Data Units (PDUs) in broadcasting channel 37, 38 and 39, respectively, in accordance with an example embodiment of the invention, Fig. 1B and [0119]).”
However, Chen does not explicitly disclose, “the transmitter is configured to change a combination of the plurality of channels and transmit the beacon signal.”
In a similar field of endeavor, Knaap discloses, “the transmitter is configured to change a combination of the plurality of channels and transmit the beacon signal (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310 so that advertising device 100a cycles through all advertising channels, e.g., channel 37, then channel 38, then channel 39 (i.e., 37>38>39), before starting over at channel 37 and repeating the sequence again, etc. However, any other suitable default priority order may be defined for an advertising sequence 310, e.g., such as a priority order that starts with either of channel 38 or 39, and/or that proceeds in a non-ascending order (e.g., such as 39>38>37 or 38>39>37 or 37>39>38, etc, Col. 9; lines 40-Col. 10; lines 43).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Chen by specifically the transmitter is configured to change a combination of the plurality of channels and transmit the beacon signal, as taught by Knaap for the purpose of adaptively control advertising and/or scanning operations on multiple advertising channels in a wireless network environment, e.g., such as BLE mesh network environment or any other type BLE or other wireless protocol network that utilizes multiple advertising channels (Col. 2; lines 6-11).
Regarding claim 13, Chen discloses everything claimed as applied above (see claim 11), further Chen discloses, “the transmitter is configured to generate beacon signals of a plurality of channels (In an Advertising Event, the advertising device sends advertising Packet Data Units (PDUs) in broadcasting channel 37, 38 and 39, respectively, in accordance with an example embodiment of the invention, Fig. 1B and [0119]).”
However, Chen does not explicitly disclose, “the transmitter is configured to change a combination of the plurality of channels and transmit the beacon signal.”
In a similar field of endeavor, Knaap discloses, “the transmitter is configured to change a combination of the plurality of channels and transmit the beacon signal (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310 so that advertising device 100a cycles through all advertising channels, e.g., channel 37, then channel 38, then channel 39 (i.e., 37>38>39), before starting over at channel 37 and repeating the sequence again, etc. However, any other suitable default priority order may be defined for an advertising sequence 310, e.g., such as a priority order that starts with either of channel 38 or 39, and/or that proceeds in a non-ascending order (e.g., such as 39>38>37 or 38>39>37 or 37>39>38, etc, Col. 9; lines 40-Col. 10; lines 43).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Chen by specifically the transmitter is configured to change a combination of the plurality of channels and transmit the beacon signal, as taught by Knaap for the purpose of adaptively control advertising and/or scanning operations on multiple advertising channels in a wireless network environment, e.g., such as BLE mesh network environment or any other type BLE or other wireless protocol network that utilizes multiple advertising channels (Col. 2; lines 6-11).
 	Regarding claim 14, the combination of Chen and Knapp discloses everything claimed as applied above (see claim 12), in addition Knapp discloses, “wherein the data generation unit is configured to generate the beacon signal in the data format (Link layer of advertising device 100a may use packet transmission timing parameters to control timing of sequential advertising events 312 at determined time intervals (T_advEvent) from each other as shown in FIG. 3B e.g., using a pseudorandom number generator that implements a pseudorandom number generation algorithm, Figs 3A-4A and Col. 8; lines 40-Col. 10; lines 43) that further includes a first combination of the plurality of channels, a second combination of the plurality of channels for transmission next to the first combination, and a transmission interval of the plurality of channels (As shown in FIG. 4A, each advertising event 312 begins at the end of a corresponding T_advEvent time interval 404 that consists of two components, advInterval which is a predetermined fixed time value (e.g., integer multiple of 0.625 milliseconds in the range of 20 milliseconds to 10,485.759375 seconds), and advDelay which is a pseudorandom delay time generated by link layer 232 (e.g., from 0 milliseconds to 10 milliseconds), Col. 9; lines 61-Col. 10; lines 43)”.

Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and further in view of Ghoraishi et al. (US 20210321347, hereinafter “Ghorai”).
Regarding claim 6, Chen discloses everything claimed as applied above (see claim 1), however Knaap does not disclose “wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters, and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters.”
In a similar field of endeavor, Ghorai discloses, “the timing synchronization method according to claim 1, wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters (The synchronization procedure comprises transmitting by each of the plurality of APs a respective beacon signal via at least one downlink channel, such that the beacon signals from the plurality of APs are substantially synchronized in time, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]), and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters (The STA is further configured to receive the beacon signals from the plurality of APs, to select one of the plurality of APs in dependence on at least one property of the beacon signals, and to associate with the selected one of plurality of Aps, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify Chen by specifically providing wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters, and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters, as taught by Ghorai for the purpose of providing a technique for connecting a wireless communication station (STA) with a selected one of a plurality of access points (APs), wherein at least some of the APs are initially substantially unsynchronized in time (Para. [0031]).
Regarding claim 7, Chen discloses everything claimed as applied above (see claim 2), however Chen does not disclose “the timing synchronization method according to claim 1, wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters, and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters.”
In a similar field of endeavor, “the timing synchronization method according to claim 1, wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters (The synchronization procedure comprises transmitting by each of the plurality of APs a respective beacon signal via at least one downlink channel, such that the beacon signals from the plurality of APs are substantially synchronized in time, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]), and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters (The STA is further configured to receive the beacon signals from the plurality of APs, to select one of the plurality of APs in dependence on at least one property of the beacon signals, and to associate with the selected one of plurality of Aps, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify Chen by specifically providing ,  wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters, and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters, as taught by Ghorai for the purpose of providing a technique for connecting a wireless communication station (STA) with a selected one of a plurality of access points (APs), wherein at least some of the APs are initially substantially unsynchronized in time (Para. [0031]).
Regarding claim 15, Chen discloses everything claimed as applied above (see claim 10), however Chen does not disclose “The transmission and reception system  comprising a plurality of transmitters, each of which generates the beacon signal; wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal.”
In a similar field of endeavor, Ghorai discloses, “The transmission and reception system  comprising a plurality of transmitters, each of which generates the beacon signal (The synchronization procedure comprises transmitting by each of the plurality of APs a respective beacon signal via at least one downlink channel, such that the beacon signals from the plurality of APs are substantially synchronized in time, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]), wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal (The STA is further configured to receive the beacon signals from the plurality of APs, to select one of the plurality of APs in dependence on at least one property of the beacon signals, and to associate with the selected one of plurality of Aps, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify Chen by specifically providing The transmission and reception system  comprising a plurality of transmitters, each of which generates the beacon signal; wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal, as taught by Ghorai for the purpose of providing a technique for connecting a wireless communication station (STA) with a selected one of a plurality of access points (APs), wherein at least some of the APs are initially substantially unsynchronized in time (Para. [0031]).
Regarding claim 16, Chen discloses everything claimed as applied above (see claim 11), however Chen  does not disclose “The transmission and reception system  comprising a plurality of transmitters, each of which generates the beacon signal; wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal.”
In a similar field of endeavor, Ghorai discloses, “The transmission and reception system  comprising a plurality of transmitters, each of which generates the beacon signal (The synchronization procedure comprises transmitting by each of the plurality of APs a respective beacon signal via at least one downlink channel, such that the beacon signals from the plurality of APs are substantially synchronized in time, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]), wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal (The STA is further configured to receive the beacon signals from the plurality of APs, to select one of the plurality of APs in dependence on at least one property of the beacon signals, and to associate with the selected one of plurality of Aps, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify Chen by specifically providing the transmission and reception system  comprising a plurality of transmitters, each of which generates the beacon signal; wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal, as taught by Ghorai for the purpose of providing a technique for connecting a wireless communication station (STA) with a selected one of a plurality of access points (APs), wherein at least some of the APs are initially substantially unsynchronized in time (Para. [0031]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 11403888: the invention is related to a first data packet, of a plurality of data packets, may be received from a beacon. The first data packet may be associated with a first event and may comprise a first counter value. A second data packet, of the plurality of data packets, may be received from the beacon. The second data packet may be associated with a second event and may comprise a second counter value. A time-length of an action may be determined based upon an evaluation of the first counter value and the second counter value.
	US 20200228953: the invention is related to A BLUETOOTH Low Energy (BLE) device includes a BLUETOOTH transceiver, a memory storing a computer program, and a processor configured to execute the computer program. The computer program is configured to select a primary advertising channel as a target channel for transmission of a BLE advertising packet belonging to a BLE advertising event, and listen to the selected channel for a channel assessment time. Listening to the selected channel includes determining whether the selected channel is busy or idle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641